Case 20-12949-mdc                          Doc 25            Filed 10/05/20 Entered 10/05/20 11:42:41                                                     Desc Main
                                                             Document     Page 1 of 2

United States Bankruptcy Court for the

                                                           WITHDRAWAL OF CLAIM

       Debtor Name and Case Number:


             Creditor Name and Address:


      Court Claim Number (if known):

                               Date Claim Filed:

           Total Amount of Claim Filed:

I, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. I hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their
duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-
referenced Debtor.


Dated: ________________________                                                 ___________________________________
                                                                                Print Name: ________________________
                                                                                Title (if applicable): __________________

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                                                                      DEFINITIONS
Debtor
The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

Creditor
A creditor is any person, corporation, or other entity to which the debtor owed a debt.

Proof of Claim
A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed, to tell the bankruptcy court how much the debtor owed a
creditor (the amount of the creditor's claim).

            ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM
Court, Name of Debtor and Case Number:
Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of the
debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information is near
the top of the notice.

Information about Creditor:
Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form.

Information identifying the Claim that is to be withdrawn:
Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to be
withdrawn.

Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
of attorney, if any).

This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed
or, if applicable, with their duly appointed Claims Agent as per any procedure approved by the
court in the above-referenced bankruptcy proceeding.
             Case 20-12949-mdc         Doc 25     Filed 10/05/20 Entered 10/05/20 11:42:41                 Desc Main
                                                  Document     Page 2 of 2

Kanoy, Susan - x3537

From:                             Poniewaz, Noel - x3565
Sent:                             Monday, October 5, 2020 8:11 AM
To:                               Kanoy, Susan - x3537
Cc:                               Craig, Tyler - x4528
Subject:                          FW: 20-12949: Salome R Margvelashvili

Importance:                       High


Hey Sue,

Can you assist Meghan? I am not finding anyone on the system with this name.

Thanks

From: meghan@sadeklaw.com <meghan@sadeklaw.com>
Sent: Monday, October 5, 2020 8:05 AM
To: Claims_Help <ClaimsHelp@MOHELA.com>
Subject: 20-12949: Salome R Margvelashvili
Importance: High

Good morning,

Can you please withdraw claim #1 in the above-referenced Chapter 13 bankruptcy in the Eastern District of Pennsylvania? It is
amended by the second claim and therefore moot.

Thank you,
_________________________
Meghan Power, Esquire*
Sadek & Cooper
Phone: 215-545-0008
Fax: 215-545-0611
*Licensed in PA & NJ

CENTER CITY PHILADELPHIA: 1315 Walnut Street, #502 Phila., PA 19107
DELAWARE COUNTY OFFICE: 1489 Baltimore Pike, #218, Springfield, PA 19064
BUCKS COUNTY OFFICE: 5 Neshaminy Interplex Drive, Suite 205, Trevose, PA 19053
MONTGOMERY COUNTY OFFICE: 630 Freedom Center Drive, Suite 36, King Of Prussia, PA 19406
NEW JERSEY:3000 Atrium Way, Suite 200, Mt. Laurel, NJ 08054

www.sadeklaw.com
www.philadelphiabankruptcylawyer.com
www.delawarecountybankruptcy.com
www.buckscountypabankruptcy.com/

This message may contain privileged information. If you are not the intended recipient of this electronic message, please contact
the sender immediately at meghan@sadeklaw.com or by phone at 215-545-0008.




                                                                 1
